21-2511-cr
     United States v. Mingo

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECENDTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


            At a stated term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
     on the 21st day of November, two thousand twenty-two.

     PRESENT:           ROBERT D. SACK,
                        RICHARD C. WESLEY,
                        JOSEPH F. BIANCO,

                       Circuit Judges.
     ______________________________________

     United States of America,

                                  Appellee,

                        v.                                                  21-2511-cr

     Anthony Torres, Yadira Polanco, Juan P.
     Montalvo, Omar Astacio, Jonathan Gordon,
     Joey Corretjer, Jr., Morris Alvarez, AKA Morris
     Alverez, Sean Torres, Joan Ogando-Ramiriz,
     Jean C. Gonzalez, Charles Nix, AKA Gutter,
     FKA Sealed Defendant 11, Ryan David,
     Jermaine Ivey, AKA Spade, Noyka Gonzalez,
     Jamel Broadus, AKA Mel, Ricardo Rowley,
     AKA Braisy, Hassan Stewart, AKA Ja, Lucien
     Batiste, AKA Sticks, Shenoll Bruno, AKA
     Ambush, Jason Ohare, Gus Lynch, AKA SHA,
     Ezekial McLain, AKA X, Tashawn Vailes,
     AKA Freaky, Richard Duval, AKA Breeze,
                                       Defendants,

Jermaine Mingo, AKA V.I.P.

                                       Defendant-Appellant. *


______________________________________

FOR APPELLEE:                                                      Steven D. Clymer, Paul D. Silver, Assistant
                                                                   United States Attorneys, for Carla B.
                                                                   Freedman, United States Attorney for the
                                                                   Northern District of New York, Albany, NY.

FOR DEFENDANT-APPELLANT:                                           Molly Corbett, Assistant Federal Public
                                                                   Defender, for Lisa Peebles, Federal Public
                                                                   Defender for the Northern District of New
                                                                   York, Albany, NY.

           Appeal from orders of the United States District Court for the Northern District of New

York (Scullin, J.).

           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the orders of the district court are AFFIRMED.

           Defendant-appellant Jermaine Mingo appeals from the orders, entered on September 22,

2021, and September 28, 2021, of the United States District Court for the Northern District of New

York (Scullin, J.), denying his motions to terminate or reduce his term of supervised release.

           In 2008, a jury convicted Mingo of conspiring to possess with intent to distribute cocaine

and crack cocaine in violation of 21 U.S.C. §§ 841, 846 and 851. In April 2009, the district court

imposed a below-guidelines sentence of 200 months, followed by eight years of supervised release.

In January 2019, Mingo filed a motion, pro se, pursuant to Section 404(b) of the First Step Act,

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018), for a reduction in his sentence as to

both his term of imprisonment and supervised release. In April 2019, Mingo filed a counseled


*
    The Clerk of Court is respectfully directed to amend the official caption as set forth above.


                                                             2
supplemental submission in support of his Section 404(b) motion. In July 2020, while the motion

was still pending, Mingo was released from custody and began his eight-year term of supervised

release. Mingo’s release mooted his request for a reduction in his term of imprisonment, but his

request for a reduction in his term of supervised release remained pending.

       Within a year of his release, Mingo violated the terms of his supervised release twice. 1 The

district court first modified his supervision to add a sixty-day curfew condition in June 2021 after

he travelled out of the district without permission and was ticketed for speeding. Approximately

one month later, Mingo tested positive for marijuana, which resulted in the district court imposing

an additional six-month curfew condition in August 2021. On September 9, 2021, Mingo filed a

motion pursuant to 18 U.S.C. § 3583(e)(1), seeking early termination of his remaining term of

supervised release. On September 22, 2021, the district court entered a one-page form order

denying Mingo’s Section 404(b) motion for a reduction in his remaining term of supervised

release. On September 28, 2021, in a text minute entry, the district court denied Mingo’s Section

3583(e)(1) motion for early termination of supervised release.

       On appeal, Mingo argues that the summary denials of his motions to terminate or reduce

his supervised-release term were an abuse of discretion. Specifically, he contends that the district

court abused its discretion in denying his request to reduce his term of supervised release under

Section 404(b) because the summary order “fails to demonstrate a determination of Mr. Mingo’s

eligibility, nor does the order address sentence calculation changes flowing from section 2 of the

Fair Sentencing Act.” Appellant’s Br. at 13. Mingo also contends that in denying his motions,

the district court abused its discretion by failing to explain its reasoning in the summary orders,

including its consideration of the 18 U.S.C. § 3553(a) factors as applicable to those motions. We


1
   Mingo did not contest either violation, but rather consented on each occasion to the United States
Probation Office’s proposed modification of his supervised release conditions.


                                                 2
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal, to which we refer only as necessary to explain our decision to affirm.

       “We typically review the denial of a motion for a discretionary sentence reduction for abuse

of discretion.” United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020). A district court has

exceeded the bounds of its discretion “if it based its ruling on an erroneous view of the law or on

a clearly erroneous assessment of the evidence or rendered a decision that cannot be located within

the range of permissible decisions.” In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal

quotations marks and citations omitted). Moreover, “[w]e cannot uphold a discretionary decision

unless we have confidence that the district court exercised its discretion and did so on the basis of

reasons that survive our limited review.” United States v. Cavera, 550 F.3d 180, 193 (2d Cir.

2008) (en banc).

   A. Eligibility under Section 404(b)

       A district court must proceed in two steps when resolving a motion for a sentence reduction

pursuant to Section 404(b) of the First Step Act. “First, the court must determine whether the

defendant is eligible for a reduction. Second, if the defendant is eligible, the court must determine

whether, and to what extent, to exercise its discretion to reduce the sentence.” United States v.

Moore, 975 F.3d 84, 89 (2d Cir. 2020).

       As a threshold matter, Mingo argues that the district court abused its discretion because

“the order of the district court fails to demonstrate a determination of Mr. Mingo’s eligibility” and

thus the district court may have denied the motion because it mistakenly concluded that he was

ineligible for relief under Section 404(b). Appellant’s Br. at 13. However, Mingo has failed to

demonstrate that the denial was based on an erroneous eligibility determination.




                                                 3
       The record reflects that, after Mingo moved for a reduction in his sentence pursuant to

Section 404(b), the government, via a letter, advised the district court that this Court’s pending

decision in United States v. Davis, 961 F.3d 181 (2d Cir. 2020), would resolve the question of

whether Mingo was eligible for a reduction in sentence under the First Step Act. After this Court

issued the Davis decision, the district court requested that the parties submit letter briefs addressing

how Davis impacted Mingo’s motion. The government and Mingo both submitted letter briefs to

the district court explaining that Davis resolved the question concerning Mingo’s eligibility for

Section 404(b) relief and confirmed that he was, in fact, eligible. Given that the district court had

the parties’ letter briefs, which agreed that Mingo was eligible for relief under Section 404(b),

there is no basis upon which to conclude that the district court did not understand that Mingo was

eligible for relief when it denied his Section 404(b) motion. See United States v. Banks, 464 F.3d

184, 190 (2d Cir. 2006) (“In the absence of contrary indications, courts are generally presumed to

know the laws that govern their decisions and to have followed them.”). Instead, as discussed

more fully below, it is apparent from the record that the district court exercised its discretion in

denying the Section 404(b) motion to reduce the term of supervised release, as well as the motion

seeking termination under Section 3583(e)(1), due to Mingo’s two supervised release violations

committed shortly before the district court’s summary denial of both motions.

   B. Failure to Provide Reasoning for Denial of the Motions

       Mingo also argues that the district court abused its discretion by failing to explain its

decisions to deny his motions to terminate or reduce his term of supervised release. Specifically,

Mingo asserts that the orders provide neither explanation for the denials nor any basis upon which

we can review the district court’s exercise of discretion.




                                                   4
       The First Step Act does not require the district court to hold a “plenary resentencing”

hearing. Moore, 975 F.3d at 92. Moreover, the district court is not required to discuss each and

every sentencing factor in exercising its discretion. See United States v. Christie, 736 F.3d 191,

196 (2d Cir. 2013); see also Concepcion v. United States, 142 S. Ct. 2389, 2405 (2022) (“[T]he

First Step Act [does not] require a district court to make a point-by-point rebuttal of the parties’

arguments.”). However, we have emphasized that “this does not relieve the district court of its

obligation to provide, at a minimum, enough explanation of how it exercised its sentencing

discretion to permit meaningful appellate review.” Christie, 736 F.3d at 196. Therefore, “[t]he

explanation required need not be lengthy. But absent some indication of the rationale for the

ruling, we are precluded from conducting meaningful appellate review.” Id.

       Under Section 3583(e)(1), a district court may, after considering certain factors set forth

in 18 U.S.C. § 3553(a), terminate or reduce a term of supervision after one year of supervised

release if “such action is warranted by the conduct of the defendant released and the interest of

justice.” 18 U.S.C. § 3583(e)(1). As with motions under the First Step Act, we do not “require

district courts to make specific findings of fact with respect to each of [the Section

3553(a)] factors,” but rather “have held that a statement that the district court has considered the

statutory factors is sufficient.” United States v. Gammarano, 321 F.3d 311, 315–16 (2d Cir. 2003)

(internal quotation marks and citation omitted) (alteration accepted). Moreover, the district court

should provide some explanation for its decision with respect to such a motion. See United States

v. Young, 998 F.3d 43, 55–56 (2d Cir. 2021).

       Here, the district court failed to state any reasons for its denial of Mingo’s motions as

required by our precedent. Although such failure would generally require remand to allow for

meaningful appellate review, we have not required remand where a failure is harmless because




                                                 5
“the reasons for the district court’s actions may be obvious from the history of the case,” and are

“apparent from the record.” Christie, 736 F.3d at 196; see also United States v. Mathis-Gardner,

783 F.3d 1286, 1289 (D.C. Cir. 2015) (“Where clear and compelling reasons to deny relief leap

out from the record, requiring an explanation from the district court to avoid reversal for abuse of

discretion would elevate form over substance.”). We conclude that such a situation exists here.

The record reflects that Mingo commenced his term of supervised release on July 24, 2020. In

less than one year, on May 9, 2021, Mingo was ticketed by New York State Police for driving 101

m.p.h. in a 65-m.p.h. zone. In connection with this ticket, Mingo admitted that he violated the

conditions of his release by traveling outside of the Northern District of New York without the

permission of the Probation Office or the district court. In response, on June 1, 2021, the district

court imposed a 60-day curfew. Shortly thereafter, on July 19, 2021, Mingo tested positive for

marijuana, as was later confirmed by laboratory analysis. As a result, on August 26, 2021, the

district court imposed a six-month curfew.

       Approximately one month after the district court modified the supervised release

conditions for the second time due to Mingo’s violations, it summarily denied his motions to

terminate or reduce his supervised release. Given that these decisions were so close in time to

Mingo’s failure to abide by the conditions of his release on two occasions, as well as the fact that

the district court’s order denying the Section 3583(e)(1) motion expressly referenced that it was

giving Mingo “leave to reapply in one year” for early termination of his supervised release, App’x

at 17, it is apparent from the record that the district court’s reason for denial was, at a minimum,

based upon these recent supervised release violations. Moreover, Mingo does not contest that the

district court can properly consider these violations as grounds for denying his motions in its

exercise of discretion under the Section 3553(a) factors, including Mingo’s history and




                                                 6
characteristics, and the need to provide him with correctional treatment in the most effective

manner. 18 U.S.C § 3553(a)(1)–(2)(D). Accordingly, because the reason for the denial of the

motions is apparent from the record under the particular circumstances of this case and could be

considered by the district court in its discretion, we conclude that remand is unnecessary. 2

                                                  *    *    *

        We have considered all of Mingo’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the orders of the district court.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




2
  We note that, because it has been more than one year since the denial of the Section 3583(e)(1) motion
on September 28, 2021, Mingo may renew his motion for early termination of supervised release pursuant
to the district court’s order. If such a motion is filed, we fully expect that the district court will provide an
explanation for its decision on the motion as to whether Mingo is eligible for a reduction and whether he
should have his sentence reduced—as our precedent requires.


                                                       7